Broyles, O. J.
The accused was convicted of the offense of making whisky. The evidence connecting him with the crime, eliminating the mere conclusions of the witnesses, was wholly circumstantial; and therefore the court erred in failing to instruct- the jury on the law of circumstantial evidence. The other alleged errors complained of in the motion for new trial are not likely to recur upon another hearing of the case. The general grounds of the motion are not passed on.

Judgment reversed.


MacIntyre OAid Guerry, JJ., concur.